Appeal from a judgment of the Supreme Court (Canfield, J.), entered June 25, 1993 in Ulster County, which dismissed petitioner’s application for a writ of habeas corpus, in a proceeding pursuant to CPLR article 70, after a hearing.
We affirm. Even aside from the apparent procedural difficul*821ties with the application discussed by Supreme Court, petitioner has not demonstrated a right to relief on the merits. It is well settled that habeas corpus relief is not a proper remedy where the allegations in the petition could have been raised either on direct appeal or by way of a CPL article 440 motion. In the absence of proof warranting a departure from traditional orderly procedure, petitioner’s application for a writ of habeas corpus was properly dismissed.
Cardona, P. J., Mikoll, Crew III, Casey and Weiss, JJ., concur. Ordered that the judgment is affirmed, without costs.